Citation Nr: 1438511	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

After a careful review of the record, the Board observes that in June 2012 and May 2014 rating decisions, the Veteran was granted service connection for posttraumatic stress disorder and degenerative arthritis of the spine, respectively, issues that had been on appeal.  As these issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decisions, the Board finds that these issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2013).  

In January 2014, the Board remanded, in pertinent part, the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  The Veteran was exposed to acoustic trauma in service.

2.  The preponderance of the competent and credible evidence establishes that the Veteran's current bilateral hearing loss is not etiologically related to his in-service acoustic trauma; and it did not manifest to a compensable degree within one year of the Veteran's discharge from such service.  

3.  The preponderance of the competent and credible evidence establishes that the Veteran's tinnitus is not etiologically related to his in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in, or aggravated by, the Veteran's active duty military service, nor may it be presumed to have been incurred or aggravated during such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The Veteran's bilateral tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VA satisfied its duty to notify when it issued an April 2007 letter, prior to the rating decision, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's post-service VA treatment records and lay statements are in the file.  

The Board observes that the Veteran's service treatment records could not be located.  The RO notified the Veteran in August 2010 and November 2010 correspondence of the unavailability of the service treatment records and requested that the Veteran provide any copies that may be in his possession.  In March 2011, the RO issued a formal finding on the unavailability of Federal Records.  The RO listed the efforts to obtain the Veteran's service treatment records and explained that the records had been destroyed in a fire.   

When service treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All methods appear to have been exhausted in attempting to obtain the missing service treatment records, which are unavailable for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

The Board finds that the April 2014 VA audiological examination was adequate.  The VA examination was predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of the Veteran's in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that his bilateral hearing loss and tinnitus were caused by hazardous noise exposure, when he was exposed to loud noises from 40mm and 50 caliber guns as a serviceman in the artillery unit without ear protection.  The Veteran's Form DD 214 reflects his military occupational specialty (MOS) was artillery, therefore, the Board concedes that, based on his MOS, the Veteran had a high probability of in-service acoustic trauma.  

Based on the evidence of record, the Board finds that the Veteran's bilateral hearing loss and bilateral tinnitus are not etiologically related to his in-service acoustic trauma.  

A March 2004 VA treatment record reflects the first documented report of hearing problems.  The Veteran complained of hearing loss.  Upon examination, the Veteran's right ear was found to be completely impacted with cerumen (earwax) and his left ear partially blocked with cerumen.  He was diagnosed with hearing loss due to impacted cerumen. 

No further complaints of hearing problems were documented until February 2010.  The February 2010 VA treatment record reflects the Veteran's complaints of hearing difficulties and his report of his in-service noise exposure as an infantryman without ear protection.  The record noted that the Veteran was hard of hearing upon examination and assessed him with hearing loss.  No audiological testing results were noted.  

A June 2011 VA examination report reflects the Veteran's in-service history of noise exposure without ear protection and his reported symptoms of hearing loss, worse in the left ear, and constant tinnitus.  The Veteran reported that he first noticed his hearing loss 15 years earlier and indicated that he did not have hearing problems in service.  The Veteran's wife, who had been married to the Veteran for 52 years and was present at the examination, said she did not notice hearing problems when they were first married.  She reported, at most, noticing his hearing loss within the last 20 years.  He said his tinnitus began in the early 1980's.  After discharge, he worked for 20 years with the fire department and seven to eight years as a log truck driver.  He also said he went hunting with no ear protection every year for two weeks at a time.  

Upon objective evaluation, the results of the puretone testing revealed as follows:


HERTZ
June 2011
500
1000
2000
3000
4000
RIGHT
20
15
60
80
85
LEFT
15
10
75
75
85

The Maryland CNC word list speech recognition scores were 86 percent in the right ear and 62 percent in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by noise exposure in service.  The VA examiner relied on the statements made by the Veteran and his wife regarding the onset of his hearing loss and tinnitus symptoms.  In providing his opinion, the VA examiner noted the Veteran's in-service role in the artillery and stated that the Veteran's hearing loss was consistent with a history of noise; he also indicated that it could not be ruled out that his high frequency hearing loss was caused by his occupational and recreational noise exposure.  The Board, on remand in January 2014, found this opinion was inadequate.  

The Veteran was afforded another VA examination in April 2014.  The VA examiner interviewed the Veteran, reviewed his claims file and performed audiological testing.  The VA examiner noted that the Veteran's service treatment records were unavailable for review.  

Upon objective evaluation, the results of the puretone testing revealed as follows:


HERTZ
April 2014
500
1000
2000
3000
4000
RIGHT
30
25
70
80
85
LEFT
25
40
75
75
80

The Maryland CNC word list speech recognition scores were 76 percent in the right ear and 44 percent in the left ear.  The April 2014 VA examiner continued the Veteran's prior diagnosis of bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  In addition, the VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss; therefore, it was less likely than not caused by or a result of military noise exposure.  Based on a lack of other audiological testing, the VA examiner relied on the Veteran's and his wife's reports that his hearing loss and tinnitus did not begin while he was in service, but rather many years after his discharge from service.  Furthermore, the VA examiner noted the Veteran's post-service occupational and recreational noise exposure without ear protection.  This opinion was well-reasoned and was based on a thorough examination, including audiological testing, an interview of the Veteran, and a review of the claims file.  

The Board acknowledges that the Veteran contends that his in-service acoustic trauma caused his bilateral hearing loss and tinnitus.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to relate his current bilateral hearing loss and tinnitus to his in-service acoustic trauma.  Although the Veteran believes that his noise exposure in-service was more likely the cause of his current hearing loss and tinnitus problems than any post-service occupational or recreational noise exposure, the Veteran has not demonstrated any experience with audiological matters that would allow him to relate his current symptoms to his experiences in service.  Therefore, the Board finds that the Veteran's lay testimony is not competent to address causation and the April 2014 VA examiner's opinion is the most probative evidence of record.  

The Board has also considered whether the Veteran is entitled to service connection for his bilateral hearing loss on a presumptive basis.  38 C.F.R. §3.307(a).  Here, the Board finds that the Veteran's bilateral sensorineural hearing loss did not manifest to a degree of 10 percent or more within one year from the date of separation from service.  Indeed, the Veteran reported that he did not notice his hearing loss until many years after separation from service and the record does not contain any evidence to reflect an earlier manifestation of his hearing loss symptoms.  

Therefore, as the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for his bilateral hearing loss and tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


